UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36107 BURLINGTON STORES, INC. (Exact name of registrant as specified in its charter) Delaware 80-0895227 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2006 Route 130 North
